Opinión disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 15 de febrero de 1980
En acción civil sobre cumplimiento de un contrato de opción sobre propiedad inmueble contra sus vendedores los esposos Cartagena Córdova, los recurrentes anotaron aviso de demanda {lis pendens) bajo el Art. 91 del Código de Enjui-ciamiento Civil en el Registro de la Propiedad, el 15 febrero, 1974. En agosto de 1978 intervinieron en el pleito los esposos Deyá Meléndez alegando ser dueños del inmueble con título de dominio no inscrito desde julio de 1972, a lo que contestaron los demandantes recurrentes negando condición de terceros de buena fe en los interventores Deyá y solicitando prórroga por cuatro años adicionales o hasta la terminación del pleito de su anotación sobre cuestión litigiosa pendiente (lis pendens). En vez de obtener del tribunal resolución al efecto, según ordena el Art. 388-A de la Ley Hipotecaria, infra, los demandantes simplemente presentaron al Registro copia de su contestación a la demanda de intervención en la que se pide dicha prórroga de anotación. El Registrador denegó la anotación de la prórroga y su actuación fue correcta, bien fundada en la Ley Hipotecaria, en la jurisprudencia de este Tribunal y en el principio del debido proceso de ley.
Considerando que la anotación de demanda bajo el Art. 91 del anterior Código de Enjuiciamiento Civil importado de New York vía Idaho y California es en efecto un remedio supletorio o alternativa de la anotación preventiva provista por el Art. 42 de nuestra Ley Hipotecaria, debe integrarse a ésta y regirse en su aplicación por las normas que regulan el remedio autóctono, entre ellas la del Art. 388-A de la Ley, 30 L.P.R.A. see. 703, que permite la prórroga de la anotación sólo por resolución o providencia judicial y no por mera iniciativa del anotante. Recuérdese que la anotación de demanda atrae el ataque fundado en falta de debido proceso, si se la mira a la luz de jurisprudencia que exige intervención *365del juez y oportunidad de vista en temprana etapa en los remedios de aseguramiento de efectividad de sentencia. Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974); Fuentes v. Shevin, 407 U.S. 67 (1972); Sniadach v. Family Finance Corp., 395 U.S. 337 (1969); Mitchel v. Grant, 416 U.S. 600 (1974); North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975).
Únicamente a través de resolución y orden judicial autori-zando la prórroga de la anotación podrá el Registrador tener constancia de legalidad, de protección de los intereses de todas las partes, y de la subsistencia de la reclamación en que se pide continuación del aseguramiento de efectividad de sentencia. Una parte en un pleito, que bien puede haber promovido una acción infundada e injusta, en buen orden jurídico no debe tener el privilegio y el poder de decisión, sin intervención judicial, de mantener trabados los bienes de su demandado.
El peligro que señala la opinión de que el reclamante pierda la anotación de lis pendens por tardanza del tribunal en el despacho de la solicitud de prórroga es ilusorio porque la diligencia del demandante puede anticipar y obviar cualquier demora en trámite; y en todo caso dicho riesgo de cancelación y pérdida de aseguramiento no es mayor que el que confronta un acreedor que busca un embargo rápido o una prohibición de enajenar apresurada.Ni en uno ni otro caso puede dejarse la observancia del debido proceso a la pura voluntad del litigante interesado en asegurar su reclamación.
Los fundamentos de endeblez constitucional apuntados y nuestro propio derecho legislado excluyen la adopción de la norma de anotación sin orden judicial que la opinión propone. El vigente Art. 388-A de nuestra Ley Hipotecaria, 30 L.P.R. A. see. 703, taxativamente exige intervención judicial en la prórroga de la anotación con el siguiente lenguaje: “Los registradores de la propiedad, a instancia de parte, autenti-cada ante notario procederán a cancelar en el respectivo registro:... (b) Las anotaciones de embargo, prohibiciones de *366enajenar, anotaciones de demanda . . . que tengan más de cuatro (4) años de anotadas, si no hubieren sido prorrogadas por orden de la corte en que pendieren los casos, por justa causa.” (Bastardillas nuestras.) ¿Es concebible que el ejercicio de un derecho remitido a la previa determinación judicial de justa causa, se deje al arbitrio de una parte? La aclimatación en nuestro medio jurídico del Art. 91 del Enjuiciamiento Civil fue rápida, pues ya desde Morales v. Registrador, 40 D.P.R. 242 (1929), seguido en Aguilar v. Registrador, 57 D.P.R. 610 (1940), declaramos que tanto dicho aviso de demanda (lis pendens) como la anotación preventiva de la Ley Hipotecaria caen bajo la acción extintiva por cancelación del Art. 388-A de la citada Ley, y ambas anotaciones, por tanto, están reguladas en lo que respecta a su prórroga por la exigencia de orden de la corte basada en justa causa.(1) Aguilar revocó expresamente a Fernández v. Registrador, 52 D.P.R. 354 (1937) (Hutchinson, J.) donde se había resuelto que la anotación no caducaba, que duraba por todo el tiempo que durase el pleito, coincidiendo en el efecto final con el criterio de mayoría que ahora confía la vigencia a la voluntad del demandante. El orden legal respecto a prórroga de lis pendens se mantendrá en nuestro Derecho inmobiliario porque el Art. 112 de la Ley Hipotecaria y del Registro de la Propiedad (Núm. 198 de 8 de agosto de 1979) incorpora el antiguo remedio del Art. 91 como anotación preventiva disponible para quien “reclamare en alguna acción que afecte al título de propiedad inmueble, o [en juicio] sobre la validez y eficacia, o invalidez o ineficacia, del título o títulos referentes a la adquisición, constitución, declaración, modificación o extinción de los precitados derechos”; complementado por el Art. 113 que para las acciones que tengan un derecho real inscrito como base para su ejercicio dicha anotación preven-tiva sólo requerirá la presentación de copia certificada de la *367demanda, y finalmente el Art. 141 de la nueva Ley Hipotecaria al declarar que las anotaciones preventivas que no tengan término de caducidad podrán cancelarse a los cuatro años de su fecha y que — en cuanto ahora nos concierne — su plazo podrá prorrogarse por orden de autoridad judicial por períodos adicionales de cuatro años, siempre que la prórroga sea presentada en el Registro antes de haberse cancelado el asiento.
La anotación de demanda, tanto como los remedios de embargo, prohibición de enajenar y demás provistos por la Regla 56 de Procedimiento Civil (1979) es medida cautelar encaminada a asegurar que de recaer sentencia podrá ejecu-tarse bajo las condiciones de cumplimiento existentes al tiempo de ser solicitada la anotación. Su carácter de medida privilegiada, libre de fianza, implementada sencillamente con presentación al Registro de copia de la demanda y su irrazonable carga sobre bienes del demandado por la duración del pleito, ha sido atemperado y puesto dicho recurso bajo tutela judicial por la nueva Regla 56.7 que ordena:

“Aviso de pleito pendiente

En una acción que afecte el título o el derecho de posesión de propiedad inmueble, el demandante al tiempo de presentar la demanda y el demandado al tiempo de formular su contestación, o en cualquier tiempo después, cuando solicitaren se declare que lo que se reclama es suyo, podrán previa notificación a la parte adversamente afectada, presentar para su anotación al Registrador de la Propiedad del distrito en que esté situada la propiedad o alguna parte de la misma, un aviso de estar pendiente la acción, que contenga los nombres de las partes, el objeto de la acción o defensa y una descripción de la propiedad afectada por dicha acción. Sólo desde el día de la presentación del aviso para ser anotado se considerará que el comprador o la persona que adquiere un derecho sobre la propiedad litigiosa, tiene conocimiento.
El tribunal ante el cual se encuentra pendiente la acción tendrá la facultad para ordenar la cancelación del aviso de cuestión litigiosa pendiente, previa la celebración de una vista y prestación de una fianza en la cuantía que estime razonable, tomando en cuenta la probabilidad de prevalecer la parte actora, el valor de la propiedad o derecho envuelto y las demás circunstancias del caso.”
*368Esta Regla 56.7 se dirige precisamente a establecer un balance equitativo de intereses en la operación o imple-mentación del remedio, proveyendo la intervención judicial y el derecho de la parte afectada a ser oída en vista, en la primera etapa de la anotación y protegiendo la misma de su endeblez constitucional. Fortalecido el remedio por este nuevo esquema de legalidad y debido proceso, es a todas luces regresiva, además de contraria a derecho, la pretensión del recurrente de prorrogarse él solo la anotación que grava a los demandados.
En Domínguez Talavera, supra, al rechazar el ataque de inconstitucionalidad a nuestro método de aseguramiento de efectividad de sentencia bajo la Regla 56, sostuvimos que el anatema de Fuentes v. Shevin, supra, iba principalmente dirigido a los estatutos de reposesión y embargo que confieren inmoderado poder a litigantes privados sin la participación cabal de un juez; a la abdicación por el Estado del control y supervisión de los procedimientos desde un principio. La prórroga de anotación de demanda al libre arbitrio del reclamante reproduce aquel recurso espurio de restricción del derecho de propiedad por la actuación ex parte de un litigante, y contraviene nuestra legislación hipotecaria de 1893 que se anticipó a la moderna garantía de debido proceso ordenando en su Art. 388-A que tanto la anotación preventiva de demanda como su prórroga se obtendrían únicamente mediante resolución judicial.
No empece su ubicación en distintos cuerpos de Derecho, la anotación preventiva de demanda y el aviso de pleito pendiente (lis pendens) comparten el mismo requisito de legalidad y de intervención del juez en protección de todos los intereses afectados. Tanto la solicitud de anotación bajo la Regla 56.7 como la anotación preventiva son objeto de previa calificación por el Registrador, quien en este caso se ajustó a Derecho al negarle acceso al Registro.
Su nota debe ser confirmada.
*369-0-

(1) El requisito de previa orden judicial fue cumplido en Planellas v. Sucn. Planellas, 58 D.P.R. 939 (1941), que en la opinión se cita como resolviendo lo contrario.